Judgment unanimously affirmed. Memorandum: The issues raised by relator in his habeas corpus petition can be raised on his pending direct appeal from the judgment of conviction or by way of a CPL article 440 motion. Thus, Supreme Court properly dismissed relator’s petition (see, People ex rel. Goss v Smith, 116 AD2d 968, 969, affd 69 NY2d 727; People ex rel. Douglas v Vincent, 67 AD2d 587, 589, affd 50 NY2d 901; People ex rel. Van Patten v Walker, 174 AD2d 1058). (Appeal from Judgment of Supreme Court, Erie County, Doyle, Jr., J. —Habeas Corpus.) Present—Callahan, J. P., Pine, Lawton, Doerr and Davis, JJ.